J-S16002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 STACY BUCKLAW AND DIANE               :   IN THE SUPERIOR COURT OF
 BUCKLAW                               :        PENNSYLVANIA
                                       :
                                       :
              v.                       :
                                       :
                                       :
 TOLL BROTHERS, INC., TOLL BROS.,      :
 INC., TOLL PA IV, L.P., TOLL PA GP    :   No. 3255 EDA 2018
 CORP., AND ANDERSEN WINDOWS,          :
 INC.                                  :
                                       :
                                       :
 APPEAL OF: TOLL BROTHERS, INC.,       :
 TOLL BROS., INC., TOLL PA IV, L.P.,   :
 TOLL PA GP CORP                       :

             Appeal from the Order Entered October 10, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 170600001

 ANDREW L. PALSKY AND CHRISTINA      :     IN THE SUPERIOR COURT OF
 M. PALSKY                           :          PENNSYLVANIA
                                     :
                                     :
             v.                      :
                                     :
                                     :
 TOLL BROTHERS, INC., AND TOLL PA :
 IV, L.P., AND TOLL PA VI, L.P., AND :     No. 423 EDA 2019
 TOLL PA GP CORP., AND TOLL          :
 BROS., INC. AND ANDERSEN            :
 WINDOWS, INC.                       :
                                     :
                                     :
 APPEAL OF: TOLL BROTHERS, INC.,     :
 AND TOLL PA IV, L.P., AND TOLL PA   :
 VI, L.P., AND TOLL PA GP CORP.,     :
 AND TOLL BROS., INC.                :

              Appeal from the Order Entered December 20, 2018
J-S16002-20



   In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): No. 180703480

 KALPESH SHAH AND SEJAL SHAH          :     IN THE SUPERIOR COURT OF
                                      :          PENNSYLVANIA
                                      :
            v.                        :
                                      :
                                      :
 TOLL BROTHERS INC., TOLL BROS.,      :
 INC., TOLL PA IV,. L.P., AND TOLL PA :
 GP CORP. (COLLECTIVELY, "TOLL        :     No. 620 EDA 2019
 DEFENDANTS”)                         :
                                      :
                                      :
 ANDERSEN WINDOWS, INC.               :
                                      :
                                      :
 APPEAL OF: TOLL BROTHERS INC.,       :
 TOLL BROS., INC., TOLL PA IV,. L.P., :
 AND TOLL PA GP CORP.                 :
 (COLLECTIVELY, "TOLL                 :
 DEFENDANTS”)                         :
                                      :
                                      :
                                      :

              Appeal from the Order Dated January 7, 2019
   In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 180701952

 ANDREW BONAS AND LAURA L.             :   IN THE SUPERIOR COURT OF
 BONAS                                 :        PENNSYLVANIA
                                       :
                                       :
              v.                       :
                                       :
                                       :
 TOL BROTHERS INC., TOLL BROS          :
 INC., TOLL PA IV L.P., TOLL PA VI     :   No. 1037 EDA 2019
 L.P. AND TOLL PA GP CORP. AND         :
 ANDERSON WINDOWS                      :

               Appeal from the Order Entered March 26, 2019


                                     -2-
J-S16002-20



   In the Court of Common Pleas of Philadelphia County Civil Division at
                       No(s): No. 1807001954

 BILLY ERNEST FLURRY AND MISTY           :   IN THE SUPERIOR COURT OF
 LAW FLURRY                              :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 TOLL BROTHERS, INC., ET AL.             :
                                         :   No. 1066 EDA 2019
                   Appellant             :

              Appeal from the Order Entered March 26, 2019
   In the Court of Common Pleas of Philadelphia County Civil Division at
                         No(s): NO. 180701953

 AJITH MANJAMATTATHIL AND                :   IN THE SUPERIOR COURT OF
 MARINA JOSEPH                           :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 TOLL BROTHERS, INC.; TOLL BROS.,        :
 INC.; TOLL PA II, L.P. AND TOLL GP      :   No. 1080 EDA 2019
 CORP. AND ANDERSEN WINDOWS,             :
 INC.                                    :
                                         :
                   Appellant             :

              Appeal from the Order Entered March 26, 2019
   In the Court of Common Pleas of Philadelphia County Civil Division at
                         No(s): No 180701242

 THOMAS LEVIEN                           :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 TOLL BROTHERS, INC., AND TOLL PA        :
 IV, L.P. AND TOLL PA VI, L.P. AND       :
 TOLL PA GP CORP., AND TOLL              :   No. 1426 EDA 2019

                                   -3-
J-S16002-20


    BROS., INC., AND ANDERSEN                    :
    WINDOWS, INC.                                :
                                                 :
                                                 :
    APPEAL OF: TOLL BROTHERS, INC.,              :
    TOLL BROS., INC., TOLL PA IV, L.P.,          :
    TOLL PA VI, L.P. AND TOLL PA GP              :
    CORP. (COLLECTIVELY, "TOLL                   :
    DEFENDANTS”)                                 :
                                                 :
                                                 :
                                                 :

                  Appeal from the Order Entered April 4, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 180703136


BEFORE: DUBOW, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                                 FILED APRIL 21, 2020

        In this consolidated appeal, Toll Brothers, Inc., Toll Bros., Inc., Toll PA,

II, L.P., Toll PA IV, L.P., Toll PA IV, and Toll PA, GP, Corp. (collectively,

“Appellant”), appeals from the trial court’s Orders denying Appellant’s

Petitions to Compel Arbitration. Appellant avers that the trial court erred in

finding that the mandatory arbitration clauses in the warranties provided by

Appellant to the original purchasers of the homes built and sold by Appellant

did not bind Appellees, all of whom were subsequent purchasers of those

homes. After careful review, we conclude that we are bound by this Court’s

recent holding in Porter v. Toll Brothers, Inc., 217 A.3d 337 (Pa. Super.

2019).1 We, therefore, affirm.
____________________________________________


1 On October 23, 2019, this Court denied Appellant’s Petition for Reargument
in Porter. Appellant’s Petitions for Allowance of Appeal, filed on November
22, 2019, remain pending before the Pennsylvania Supreme Court.

                                           -4-
J-S16002-20



     Briefly, Appellant is a builder and seller of residential homes. For the

benefit of “homeowners,” Appellant provides a 10-year limited warranty

(“Limited Warranty”) on all of its homes.          The Limited Warranty defines

“homeowner” as “the first person to whom a home . . . is sold . . . and such

person’s   successors   .   .   .   provided   a   Subsequent    Home    Buyer

Acknowledgement form (TB Form 1302) is signed by the subsequent

homeowner.”      Limited Warranty at 12 (some capitalization removed and

emphasis added).

     The Limited Warranty is transferrable from original purchasers of

Appellant’s homes to subsequent purchasers “provided that you or the new

owners notify the warranty program administrator in writing, utilizing

the Subsequent Home Buyer Acknowledgement and Assignment Form

[(TB Form 1302)] attached to this limited warranty after ownership is

transferred.” Id. at 9 (some capitalization removed and emphasis added).

     TB Form 1302 provides for the transfer of any coverage remaining under

the Limited Warranty from the original purchaser of a home built and sold by

Appellant to a subsequent purchaser “[u]pon execution of this form[.]” Id.

at 37 (some capitalization removed and emphasis added).          TB Form 1302

includes a mandatory arbitration clause. Id.

     Appellees purchased their homes, built and originally sold by Appellant,

from the homes’ original owners between 2005 and 2016. It is undisputed

that no Appellee executed TB Form 1302.




                                       -5-
J-S16002-20



        Between September         and November 2018,         Appellees each filed

Complaints in the Philadelphia County Court of Common Pleas against

Appellant and Andersen Windows, Inc.,2 generally alleging construction

defects in their homes and raising, variously, counts of violations of the

Uniform     Trade    Practices     and    Consumer    Protection   Law,3   negligent

representation, fraud, and negligence.           Between September and December

2018, Appellant filed a Petition to Compel Arbitration in every case arguing:

(1) the home warranty transferred from the original purchasers to Appellees

and, thus, Appellees were third-party beneficiaries of the warranties; and (2)

all of Appellees’ rights against Appellant arise from the home warranty that

requires that disputes be resolved by arbitration.

        One of Appellant’s Petitions was assigned to the Honorable Shelley

Robbins New, four were assigned to the Honorable John M. Younge, and two

were assigned to the Honorable Linda A. Carpenter (collectively, the “trial

court”). The trial court denied Appellant’s Petitions, generally concluding that

execution by the subsequent purchasers of the TB Form 1302 was a condition

precedent to transference of the Limited Warranty. Because no Appellee had

executed the TB Form 1302, the trial court concluded that Appellees had not

agreed to, and were, therefore, not bound by, the Limited Warranty or its

arbitration clause. See also Porter, 217 A.3d at 348-52.
____________________________________________


2Andersen Windows, Inc. supplied the windows installed in the homes built
by Appellant.

3   See 73 P.S §§ 201-1 to 201.93.

                                           -6-
J-S16002-20



       This timely appeal followed, in which Appellant raises the following two

issues:

       1. Did the trial court err as a matter of law by denying [P]etitions
       to [C]ompel [A]rbitration filed by [Appellant] when (a) the limited
       warranty (on which [Appellees] rely to state their claims) contains
       a valid arbitration agreement; (b) [Appellees] are bound by the
       valid arbitration agreement that transferred to them with the
       home they subsequently purchased from the original home buyer
       either as third-party beneficiaries or by estoppel; and (c) the
       unlimited arbitration agreement expressly states that [Appellees’]
       claims are subject to arbitration?

       2. Did the trial court err as a matter of law by denying a [P]etition
       to [C]ompel [A]rbitration filed by [Appellant] when, contrary to
       the trial court’s conclusions, (a) [Appellees] are bound by the
       arbitration provision whether or not they signed it or any particular
       form, whether or not the agreement identifies them by name, and
       whether or not [Appellees] invoke third-party beneficiary status;
       and (b) [Appellees’] claims fall within the scope of the arbitration
       agreement regardless of the label they use or the relief they seek?

Appellant’s Brief at 11.

       Appellant’s issues are identical to those decided by this Court in Porter.

See Porter, 217 A.3d at 346-47. In addition, in its appellate Brief, Appellant

concedes that “[t]hese cases are controlled by legal issues briefed, argued,

and recently decided by this Court in [Porter].4         Appellant’s Brief at 1.

Because Appellant raises the same issues and provides essentially the same

analysis as it did in Porter, we adopt the Porter analysis and conclude that

we are bound by its holding. We, thus, affirm the Orders denying Appellant’s

Petitions to Compel Arbitration.

____________________________________________


4The Porter plaintiffs are the subsequent purchasers of 30 homes built and
sold by Appellant.

                                           -7-
J-S16002-20



     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2020




                          -8-